WALDEN, Judge
(dissenting) :
I dissent.
Appellant’s Fourth Amendment rights were trampled by the police officers when they made their search prior to arrest, without warrant, without probable cause, without plain view, and without any legal justification or right. The very most that can be gleaned as the reason for the police conduct is their naked and altogether in-sufficent subjective reaction of suspicion. See Kraemer v. State, Fla.1952, 60 So.2d 615; 29 Fla.Jur., Search and Seizure, § 26.
I would reverse and remand because of the erroneous failure to grant the appellant’s motion to suppress.